                Case 17-01393-RAM              Doc 163        Filed 02/05/19        Page 1 of 3



                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION
                                     www.flsb.uscourts.gov

In re:                                                                 Case No.: 15-17570-RAM

JADE WINDS ASSOCIATION, INC.                                           Chapter 11

            Debtor.
________________________________/
JADE WINDS ASSOCIATION, INC.                                           Adv. No. 17-01393-RAM

         Plaintiff,
v.

FIRSTSERVICE RESIDENTIAL
FLORIDA, INC., f/k/a THE
CONTINENTAL GROUP, INC.

      Defendant.
_________________________________/

    OMNIBUS NOTICE OF TAKING DEPOSITIONS OF JADE WINDS UNIT OWNERS

         PLEASE TAKE NOTICE that pursuant to Rule 30, Federal Rules of Civil Procedure,
made applicable to these proceedings by Rule 7030 of the Federal Rules of Bankruptcy
Procedure, Defendant FirstService Residential Florida, Inc. (“FirstService”) will take the below
described depositions upon oral examination of the subject deponents, commencing on dates set
forth below,1 at the location set forth below:

      Deponent                Date          Time                            Location
Cristina Moinelo            2-12-19      11:00 AM         200 E Las Olas Blvd, Flr 21, Ft. Lauderdale, FL
Eva Lotsos                  2-14-19      10:00 AM         150 W. Flagler St., Ste. 2200, Miami, FL 33130
Rodolfo Kahn                2-15-19      10:00 AM         150 W. Flagler St., Ste. 2200, Miami, FL 33130
Mercedes Carcasses          2-19-19      10:00AM          150 W. Flagler St., Ste. 2200, Miami, FL 33130




1
  The date and time has been specifically agreed to by the parties. Any third parties wishing to attend must contact
the noticing counsel at least 24 hours prior to the deposition to confirm whether it will proceed.
                Case 17-01393-RAM       Doc 163      Filed 02/05/19     Page 2 of 3



       The deposition will be taken before an officer authorized to record the testimony,
commencing at the above date and time, and continuing from day to day thereafter until
completed. The scope of the depositions shall be as described in Bankruptcy Rule 7030, for use
at hearing or trial or such other purposes as are permitted under the rules and permitted under
applicable orders, rules, and law.
       Dated: February 5, 2019.

                                      Respectfully submitted,

                                      /s/ Kristopher E. Pearson
                                      KRISTOPHER E. PEARSON
                                      Florida Bar Number 0016874
                                      kpearson@stearnsweaver.com
                                      STEARNS WEAVER MILLER
                                       WEISSLER ALHADEFF & SITTERSON, P.A.
                                      Museum Tower Building, Suite 2200
                                      150 West Flagler Street
                                      Miami, Florida 33130
                                      Telephone:     (305) 789-3200
                                      Facsimile:     (305) 789-3395

                                      Counsel for FirstService Residential Florida, Inc.




                                     CERTIFICATE OF SERVICE
                I certify that the foregoing document is being filed electronically on February 5,
2019, via the Court’s CM/ECF website. I further certify that the document is being furnished by
transmission of Notices of Electronic Filing (“NEF”) generated by CM/ECF to those counsel or
parties who are registered to receive NEF in this case, as indicated on the below Service List.

                                        /s/ Kristopher E. Pearson
                                        KRISTOPHER E. PEARSON



cc:   Ouellette & Mauldin Court Reporters
      Email: omctrep@aol.com
      Telephone: 305.358.8875

DMS#7168646v1

                                                    2
                Case 17-01393-RAM      Doc 163     Filed 02/05/19     Page 3 of 3




                                      SERVICE LIST
                                Adv. Case No. 17-01393-RAM
                    United States Bankruptcy Court, Southern District of Florida

       The following parties are registered to receive Notice of Electronic Filing and are served
through CM/ECF.


      Daniel F Blonsky, Esq.                           Justin E King
      dblonsky@coffeyburlington.com                    jking@coffeyburlington.com
      groque@coffeyburlington.com                Counsel for Jade Winds Association, Inc.
      service@coffeyburlington.com
      vmontejo@coffeyburlington.com
Counsel for Jade Winds Association, Inc.

      Kristopher E Pearson                             Eric S Pendergraft
      kpearson@stearnsweaver.com                       ependergraft@sfl-pa.com
      mmasvidal@stearnsweaver.com                      dwoodall@sfl-pa.com
      bank@stearnsweaver.com                           scusack@sfl-pa.com
      rross@stearnsweaver.com                          ematteo@sfl-pa.com
      dillworthcdp@ecf.epiqsystems.com                 bshraibergecfmail@gmail.com
      larrazola@stearnsweaver.com                Counsel for Jade Winds Association, Inc.
      cgraver@stearnsweaver.com
Counsel for FirstService Residential Florida,
Inc.




DMS#7168646v1

                                                   3
